Citation Nr: 0118430	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for the service connected 
bipolar disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August to December 1977.

This appeal arises from a May 1999 rating decision of the 
Baltimore, Maryland Regional Office (RO), which continued the 
assignment of a 70 percent evaluation for the service 
connected bipolar disorder.  The veteran testified before the 
undersigned member of the Board at an April 2001 central 
office hearing in Washington DC.  The veteran's appeal is 
currently being handled by the Washington DC RO.  

The Board notes that the issue of the propriety of the 
reduction of the evaluation assigned for the service 
connected bipolar disorder from 100 percent to 70 percent 
disabling, effective from July 1, 1991, was raised during the 
April 2001 hearing; however, as that issue has not been 
developed or certified on appeal and as it is not 
inextricably intertwined with the issue currently on appeal, 
it is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bipolar disorder is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.






CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's bipolar disorder have been met.  38 
U.S.C.A.§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1998 VA hospital summary shows that the veteran was 
currently suspended from work due to the fact that she had 
gotten into an argument with a co-worker and threatened to 
throw a chair.  Reportedly she had "playfully" tried to run 
into a truck last week and crossed the centerline before she 
swerved to miss the other vehicle.  There had been a recent 
increase in manic symptoms, loss of control, agitation, 
flight of ideas and anger.  The veteran was able to remain on 
the hospital unit without any significant episodes of acting 
out.  She was stable at the time of discharge.  The discharge 
diagnosis was bipolar disorder with mixed episode.  A Global 
Assessment of Functioning (GAF) score of 35 to 41 was 
assessed.

The veteran requested that the RO increase the rating for the 
service connected bipolar disorder to 100 percent disabling 
by letter submitted in January 1998.  She indicated that she 
suffered from mood swings, an explosive personality and she 
had difficulty concentrating.

On VA psychiatric examination in March 1999, the examiner 
noted that the veteran's claims folder had been carefully 
reviewed.  She was currently followed by VA's mental health 
care clinic.  She received counseling and a full range of 
psychotropic medications was administered.  The veteran 
complained of having difficulty concentrating.  She suffered 
from mood swings, frequently would lose her temper, and would 
become explosive to the point that people avoided her.  The 
veteran had received what might be characterized as her last 
warning at work due to her inappropriate behavior.  She had 
been formally suspended on two other occasions.  She had not 
shown an ability to retain a job for an extended period of 
time.  

On examination, affect was labile, occasionally euphoric, but 
mostly very depressed.  Thought content was non-delusional.  
She related having feelings of helplessness in view of her 
psychiatric symptoms.  She felt hopeless in that she felt 
that she would never get any better.  Judgment and insight 
were adequate.  Sensorium was intact.  There was no evidence 
of any memory, cognitive or perceptual impairment.  It was 
opined that the veteran was capable of handling her own 
money.  The diagnosis was bipolar disorder.  A GAF score of 
30 to 35 was assigned.  

Despite treatment with antipsychotics, antidepressants and 
mood regulators, the veteran continued to suffer from 
incapacitating mood shifts, psychosis to include paranoia, 
suicidal depression, periodic outbursts of wanting to harm 
others and a dangerous propensity of self-injurious behavior.  
The veteran's instability impaired her emotional control and 
her ability to function in any meaningful social, personal or 
work-related manner.  It was not likely that the veteran's 
condition would stabilize beyond the current state.  There 
was a consistent history of an inability to retain 
employment.  It was opined that the veteran was so 
incapacitated as to render her as being totally disabled from 
engaging in any reasonable work.  

A September 1999 statement from a VA clinical nurse indicates 
that the nurse had followed the veteran's case for two years.  
The veteran had been seen every one to two weeks with 
supportive calls in between sessions.  Psychiatric symptoms 
continued to impact upon her daily living, her work and her 
relationships.  In present and past jobs she had been demoted 
from supervisory positions.  She had difficulty getting along 
with co-workers, demonstrated poor judgment and she generally 
found work and getting along with co-workers and supervisors 
to be quite stressful.  The veteran's compliance with 
medications had helped her to maintain this level of 
functioning which was described as fragile.  It was opined 
that the veteran was 100 percent disabled and that she would 
benefit from participation in the partial hospitalization 
program.

A May 2000 VA physician statement indicates that the veteran 
suffered from bipolar disorder.  She had taken neuroleptic 
medications for several years which had caused some tremors 
of the hands.  The veteran had difficulty working every day 
and taking care of her personal hygiene.  She suffered from 
mood swings and she would become very depressed at times.  

In April 2001 the veteran testified that she was very 
stressed out at work; that the recent deaths of her mother 
and a close friend had been stressful; that her employer had 
afforded her a steady schedule as a work accommodation due to 
her disability; and that she did not think that she could 
continue to work full time.

A May 2001 statement from a VA clinical nurse and physician 
indicates that work had been stressful for the veteran and 
that she had lost jobs and been demoted in the past.  She had 
been able to maintain her current job largely due to a 
personal relationship with a member of management.  Recently 
the ownership had changed management and it was doubtful that 
she would be maintained in her job.  The veteran's illness 
had impacted on her ability to maintain work and social 
relationships.  She had one long-term relationship, but other 
relationships had been short termed.  Her present employment 
had been aided by her compliance with medication and 
treatment plan.  Even with that, the veteran experienced 
symptoms of her illness.  Her employability was questioned, 
especially with the changes at her job and her past 
experiences of being demoted and fired.  

Service connection is in effect for bipolar disorder, 
evaluated as 70 percent disabling under DC 9432 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part. 4.  With 
regard to this claim, the Court has held that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board is also satisfied that all relevant facts have been 
properly developed.  VA treatment records have been obtained 
and the veteran has been afforded a VA psychiatric rating 
examination.  Thus, the record is complete and the Board 
finds that there is no further duty to assist the veteran in 
the development of this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2000).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

38 C.F.R. § 4.130, Diagnostic Code 9432 (2000).

Upon review of the claims file, and after resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of a 100 percent 
evaluation for bipolar disorder.  The veteran filed the 
instant claim in January 1998, which is the same month in 
which she was hospitalized due to increased psychiatric 
symptoms.  During hospitalization, a GAF score of 35 to 41 
was assessed.  A score of 41 is indicative of an individual 
who is unable to keep a job while a score of 35 signifies an 
individual who is unable to work.  

A March 1999 report of VA psychiatric examination shows that 
the examiner stressed that he had carefully reviewed the 
veteran's entire claims file.  It was noted that the veteran 
was being followed at the VA mental health clinic and that a 
full range of psychotropic medications had been administered.  
Despite the above listed comprehensive treatment course, the 
veteran continued to suffer from incapacitating symptoms 
which impaired her emotional control and her ability to 
function in any meaningful social or work related manner.  A 
GAF score of 30 to 35 was assigned.  A score of 30 reflects 
an individual who ranges from being unable to function in 
almost all areas; e.g., no job or friends and stays in bed; 
whereas, a score of 35 reflects an individual who suffers 
from major impairment in several areas such as avoiding 
friends and being unable to work.  The physician concluded 
that the veteran's condition would not improve and that it 
rendered her unable to engage in any reasonable work.  

In a similar fashion, a September 1999 statement from the 
veteran's treating clinical nurse included the opinion that 
the veteran was 100 percent disabled.  Finally, a joint nurse 
and physician statement in May 2001 again questioned whether 
the veteran was employable.  There are no medical opinions to 
the contrary of record.

The Board notes that the veteran had successfully maintained 
a place of employment for 3 years as of the early 2001; 
however, she had been demoted and suspended on two occasions, 
clashed with co-workers and supervisors and, from all 
accounts, appeared to be on the cusp of unemployment.  The 
likelihood of the veteran being unemployed was underscored by 
the fact that she had been protected at work by a supervisor 
with whom the veteran had had a relationship.  Recently, the 
veteran's work place had come under new management and the 
individual who had helped accommodate the veteran at her 
place of employment was no longer her supervisor.

In summary, the recent medical evidence demonstrates that the 
veteran's psychiatric symptoms have resulted in severe 
impairment in social relationships and in her ability to 
obtain or retain gainful employment.  All health care 
practitioners of record are of the opinion that the veteran 
would have great difficulty in holding a permanent position 
at this point due to the severity of her psychiatric 
symptoms.  Social bonds have been strained to the breaking 
point if not severed.  Accordingly, upon review of the entire 
record, the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted.


ORDER

Entitlement to the assignment of a 100 percent evaluation for 
the service connected bipolar disorder is granted, subject to 
the applicable criteria pertaining to the payment of monetary 
benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

